Exhibit 10.2




--------------------------------------------------------------------------------







SALE AGREEMENT 113
(PVNGS Unit 2 Lease)


Dated as of November 20, 2015


between


CYPRESS SECOND PV PARTNERSHIP


PUBLIC SERVICE COMPANY OF NEW MEXICO


and


U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Owner Trustee under the Trust Agreement
dated as of August 12, 1986 with Cypress Second PV Partnership








__________________________________________________


Exercise of Purchase Option under Section 13(a) of the Facility Lease


Sale and Leaseback of:


(i) a 1.1333333% Undivided Interest In Palo Verde Nuclear Generating Station
(“PVNGS”) Unit 2,
(ii) a 0.3777778% Undivided Interest in Certain PVNGS Common Facilities and
(iii) a 0.3274222% Undivided Interest in the PVNGS Site



--------------------------------------------------------------------------------



SCHEDULED CLOSING: JANUARY 15, 2016



--------------------------------------------------------------------------------



RECITALS
1
Article 1 DEFINITIONS AND RULES OF CONSTRUCTION
2


Section 1.1. Appendix A.
2
Section 1.2. Other Capitalized Terms.
2
Article 2 PURCHASE AND SALE
6
Section 2.1. Purchase and Sale.
6
Section 2.2. Payment of Option Purchase Price.
6
Section 2.3. Option Transactions; Instructions to Owner Trustee.
6
Section 2.4. PNM Confirmation.
7
Section 2.5. Notice of Option Exercise.
7
ARTICLE 3 OPTION CLOSING; CONDITIONS TO OPTION CLOSING
8
Section 3.1. Option Closing.
8
Section 3.2. Conditions Precedent to the Obligations of PNM.
8
(a) NRC Notice.
8
(b) Truth of Representations.
8
(c) Performance of Covenants.
8
(d) No Default.
8
(e) No Event of Loss or Deemed Loss Event.
9
(f) Items to be Delivered by Owner Participant.
9
Section 3.3 Conditions Precedent to the Obligations of Owner Trustee.
10
(a) Approvals.
10
(b) Truth of Representations.
10
(c) Performance of Covenants.
10
(d) Filings and Recordations.
10
(e) No Default; No Event of Loss or Deemed Loss Event.
11
(f) Items to be Delivered by PNM.
11
(g) Rescission.
12
(h) Outstanding Notes.
12
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
12
Section 4.1. Representations and Warranties of Owner Participant.
12
(a) Due Organization.
12
(b) Authority Relative to the Option Closing Documents.
12




Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV
Partnership            i



--------------------------------------------------------------------------------



(c) No Violation of Law, etc.
12
(d) Litigation.
13
(e) Brokers.
13
(f) Options Interests.
13
Section 4.1. Representations and Warranties of PNM.
13
(a) Due Incorporation.
13
(b) Authority Relative to the PNM Transfer Documents.
14
(c) No Violation of Law, etc.
14
(d) Litigation.
14
(e) Brokers.
14
(f) ERISA.
15
Section 4.3. Representations and Warranties of Manager.
15
Section 4.4. Limitation.
15
ARTICLE 5 INDEMNIFICATIONS
16
Section 5.1. General Indemnification.
16
Section 5.2. Notice and Defense of Claims.
16
Section 5.3. Survival.
16
ARTICLE 6 COVENANTS
17
Section 6.1. Filings.
17
Section 6.2. Payment of Option Purchase Price.
17
Section 6.3. Owner Participant’s Liens.
17
Section 6.4. No Shop Provision.
18
ARTICLE 7 MISCELLANEOUS
18
Section 7.1. Fees and Expenses.
18
Section 7.2. Notices.
18
Section 7.3. Entire Agreement; Amendments.
19
Section 7.4. Successors and Assigns.
20
Section 7.5. Governing Law.
20
Section 7.6. Counterparts.
20
Section 7.7. Severability.20
20
Section 7.8. Headings.20
20
Section 7.9. No Third-Party Beneficiaries.
20
Section 7.10. Further Assurances.
21


Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV
Partnership            ii



--------------------------------------------------------------------------------





Section 7.11. Inconsistent Terms.
21
Section 7.12. Waiver.
21
Section 7.13. Status of Facility Lease and Other Lease Transaction Documents.
21
Section 7.14. Effective Date.
22
Section 7.15. Concerning USBNA.
22
Section 7.16. No Inference, Etc.
22






Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV
Partnership            iii



--------------------------------------------------------------------------------





SALE AGREEMENT 113
(PVNGS Unit 2 Lease)


This SALE AGREEMENT 113 dated as of November 20, 2015 (this “Agreement”) is made
between:
(i) Cypress Second PV Partnership (a partnership of Cypress Second PV-A, LLC and
Cypress Second PV-B, LLC), a California general partnership (“Owner
Participant”);
(ii) PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation (“PNM”); and
(iii) U.S. BANK NATIONAL ASSOCIATION (successor to State Street Bank and Trust
Company, successor to The First National Bank of Boston), not in its individual
capacity, but solely as Owner Trustee (in such capacity, “Owner Trustee”) under
the Trust Agreement dated as of August 12, 1986 with Owner Participant (assignee
of MFS Leasing Corp. (“MFSLC”), assignee of Beneficial Leasing Group, Inc.
(“BLGI”))”.
RECITALS
A. Owner Participant holds all of the right, title and interest in and to:
(i) 100% of the beneficial interest (the “Beneficial Interest”) in the Trust
Estate (such term and the other capitalized terms used herein without definition
having the respective meanings specified in Article I below), which Trust Estate
includes, without limitation, the Undivided Interest and the Real Property
Interest together with the Facility Lease (and together with all the other
property constituting the Trust Estate, the “Subject Property”), and
(ii) in its capacity as owner of the Beneficial Interest and in its own right,
all contractual rights and obligations, if any, in, to and under the Lease
Transaction Documents as Owner Participant.
B. Owner Trustee holds the right, title and interest in and to the Undivided
Interest and the Real Property Interest and under the Assignment and Assumption
that has become vested in it pursuant to the Purchase Documents, the Facility
Lease and the other Lease Transaction Documents (the “Option Interests”) through
the date immediately preceding the Purchase Date.


C. By letter dated January 13, 2014, PNM provided notice of its irrevocable
election to purchase (the “Notice of Option Exercise”) the Undivided Interest
and Real Property Interest (the “Option Property”) pursuant to Section 13(a) of
the Facility Lease. Each of Owner Participant and Owner Trustee acknowledges
that it received the Option Notice on the Notice Date. Following delivery of the
Notice of Option Exercise, Section 13(a) of the Facility Lease requires that PNM
and Owner Participant promptly agree upon the Fair Market Sales Value (“FMSV”)
of the Option Property under the Facility Lease to be paid by the Lessee on the
Option Closing Date, following the expiration of the Basic Lease Term on January
15, 2016.


D. In the Letter Agreement, Owner Participant and PNM have reached agreement
that:

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    1



--------------------------------------------------------------------------------







(i) the FMSV of the Undivided Interest is Thirty Eight Million Six Hundred and
Ninety-Four Thousand Five Hundred and Seventy-Nine Dollars and Seventy-Six Cents
($38,694,579.76) (“Undivided Interest FMV”);and


(ii) the FMSV of the Real Property Interest is Sixteen Thousand Four Hundred and
Seventeen Dollars and Fifty Cents ($16,417.50) (the “Real Property Interest
FMV”).


E. PNM desires to and shall purchase and assume, and Owner Participant desires
to and shall cause Owner Trustee to sell and assign, the Option Interests on the
Option Date on the terms and conditions set forth herein (the “Option
Transaction”). This Agreement and the other Transfer Documents together comprise
the Purchase Documentation (as defined in the Letter Agreement) in relation to
the Option Interests.


Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
Article 1 DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1. Appendix A.
The following capitalized terms used in this Agreement shall have the meanings
set forth in this Article 1. Such definitions shall be equally applicable to
both the singular and plural forms of the terms defined. Unless otherwise
defined in this Article 1 or elsewhere in this Agreement, capitalized terms used
in this Agreement shall have the meanings as set forth in Appendix A. The rules
of construction stated in Appendix A shall apply equally to the use of defined
terms in this Agreement.


Section 1.2. Other Capitalized Terms.
“Agreed Form” shall mean the form agreed by the parties hereto.
“Agreement” shall have the meaning specified in the introductory paragraph to
this Agreement, including the Agreed Form of all other Option Closing Documents.
“Appendix A” shall mean Appendix A to the Participation Agreement.
“Beneficial Interest” shall have the meaning set forth in clause (i) of Recital
A.
“CEMC V” shall mean Cypress Equipment Management Corporation V, a California
corporation.
“Claim Notice” shall have the meaning specified in Section 5.2.
“Deed” shall mean the Deed dated the Option Closing Date from Owner Trustee to
PNM, including the authorization and direction of the Owner Participant,
substantially in the Agreed Form.


“Deed and Assignment” shall mean the Deed and Assignment of Beneficial Interest
Trust No. 530 dated the Option Closing Date from Owner Trustee to PNM, including
the endorsement of the Trust 530 Trustee, substantially in the Agreed Form.
    

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    2



--------------------------------------------------------------------------------



“Deed and Bill of Sale” shall mean the Deed and Bill of Sale dated the Option
Closing Date between Owner Trustee and PNM, substantially in the Agreed Form.


“Designated Account” has the meaning set forth in Section 2.2.


“Equity Portion of Basic Rent” shall mean, so long as no Indenture Default or
Indenture Event of Default shall have occurred and be continuing, all payments
of Basic Rent in excess of the amount then due and owing in respect of the
principal of and premium, if any, and interest on all Notes outstanding.
“FERC Order” shall mean the Order Authorizing Disposition of Jurisdictional
Facilities issued June 1, 2015, Federal Energy Regulatory Commission Docket No.
EC15-107-000, 151 FERC ¶ 62,144, by the Director, Division of Electric Power
Regulation—West pursuant to delegated authority.


“FMSV” shall have the meaning specified in Recital C.


“Indemnified Party” shall have the meaning set forth in Section 5.2.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.


“Indemnifying Party” shall have the meaning set forth in Section 5.2.
“Instructions to Trust 530 Trustee” shall mean the Instructions to Trust 530
Trustee dated the Option Closing Date from Arizona Public Service Company,
substantially in the Agreed Form, with executed counterparts of the Deed and
Assignment and the Nth Amended Affidavit appended thereto as Exhibit A and
Exhibit B, respectively.


“Joint Written Instructions” shall have the meaning specified in Section 6.2.


“Lease Indenture Release” shall mean Discharge, Termination, and Release of
Trust Indenture, Mortgage, Security Agreement and Assignment of Rents dated the
Option Closing Date between Indenture Trustee and Owner Trustee, substantially
in the Agreed Form.


“Lease Termination Agreement” shall mean the Lease Termination Agreement dated
the Option Closing Date between PNM, Owner Trustee and Owner Participant,
substantially in the Agreed Form.


“Lease Transaction Documents” shall mean the Transaction Documents as defined in
Appendix A.


“Letter Agreement” shall have the meaning specified in Section 7.14.


“Notice of Option Exercise” shall have the meaning specified in Recital C.


“Notice of Rejection” shall have the meaning specified in Section 2.5(ii).


“NRC Notice” shall mean prior written notice from PNM of the Option Closing
given as required by the License and in accordance with prior PNM practice with
respect to similar notices previously given by PNM.

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    3



--------------------------------------------------------------------------------







“Nth Amended Affidavit” shall mean the Nth Amended Affidavit of Trustee Trust
No. 530 completed and executed by the Trust 530 Trustee, substantially in the
Agreed Form and bearing the numerical designation next succeeding the number of
the then most recent Amended Affidavit of Trustee Trust No. 530 completed and
recorded in the Official Records of the Maricopa County Recorder by the Trust
530 Trustee.


“Option Closing” shall mean the closing of the Option Transaction hereunder. The
Option Closing shall occur on the Option Closing Date.
“Option Closing Date” shall mean January 15, 2016.
“Option Closing Documents” shall mean this Agreement, the Option Documents and
all other documents, instruments, certificates and agreements executed and
delivered pursuant to Section 3.2(f)(vi).
“Option Date Equity Portion of Basic Rent” is Five Hundred and Fifty-Three
Thousand Seven Hundred and Eight Dollars ($553,708.00).    
“Option Documents” shall mean:


(i) the Deed;
(vii) the Nth Amended Affidavit;
(ii) the Deed and Assignment;
(viii) the Reconveyance and Termination;
(iii) the Deed and Bill of Sale;
(ix) the Request to APS;
(iv) the Lease Indenture Release;
(x) the Termination and Release; and
(v) the Instructions to Trust 530 Trustee;
(xi) the Joint Written Instructions.
(vi) the Lease Termination Agreement;
 



“Option Interests” shall have the meaning specified in Recital B.


“Option Property” shall have the meaning specified in Recital D.


“Option Purchase Price” shall mean Thirty-Eight Million Seven Hundred and Ten
Thousand and Nine Hundred and Ninety-Seven Dollars and Twenty-Six Cents
($38,710,997.26), which is the sum of (i) the Undivided Interest FMV and (ii)
the Real Property Interest FMV.
“Option Transaction” shall have the meaning specified in Recital E.


“Outstanding Notes” shall mean the Notes Outstanding on January 15, 2016
immediately prior to the payment of the final installment of principal and
interest due on January 15, 2016:


(i) Nonrecourse Promissory Note, Fixed Rate Series (due January 15, 2016) issued
November 25, 1986 (reflecting allonges dated September 27, 1996 and December 30,
1997), $301,000.00 [TRUST 8] of unpaid principal amount;


(ii) Nonrecourse Promissory Note, 1996 Refunding Series (due January 15, 2016)
issued as of July 15, 1996, $62,000.00 [TRUST 8] of unpaid principal amount; and

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    4



--------------------------------------------------------------------------------







(iii) Nonrecourse Promissory Note, 1997 Refunding Series (due January 15, 2016)
issued as of July 15, 1997, $1,367,000.00 of unpaid principal amount.


“Owner Participant” shall have the meaning specified in clause (i) of the
introductory paragraph to this Agreement.


“Owner Participant Fees and Expenses” shall have the meaning given such term in
Section 7.1(a).


“Owner Participant’s Lender” shall have the meaning specified in Section 6.2.


“Owner Participant's Liens” shall mean Liens against the Subject Property, the
Option Interests, the Trust Estate or the Lease Indenture Estate (in each case,
other than Permitted Liens) for which PNM is not responsible and which result
from acts of, or any failure to act by, or as a result of claims against, the
Owner Participant unrelated to the transactions contemplated by the Lease
Transaction Documents or the Financing Documents.
“Owner Participant’s Loan Transaction” shall have the meaning specified in
Section 6.2.
“Owner Trustee” shall have the meaning specified in clause (iii) of the
introductory paragraph to this Agreement.
“Participation Agreement” shall mean The Participation Agreement dated as of
August 12, 1986 among Owner Participant (successor in interest by assignment),
the Owner Trustee, PNM and the other parties thereto, as amended.
“PNM” shall have the meaning specified in clause (ii) of the introductory
paragraph to this Agreement.
“PNM Transfer Documents” shall mean the Transfer Documents to which PNM is, or
is to become, a party.
“Real Property Interest FMV” shall have the meaning specified in clause (ii) of
Recital D.


“Reconveyance and Termination” shall mean the Reconveyance and Termination of
Assignment, Assumption and Further Agreement dated the Option Closing Date
between Owner Trustee and PNM, substantially in the Agreed Form.


“Request to APS” shall mean the Request to Arizona Public Service Company with
respect to Trust 530 dated the Option Closing Date, substantially in the Agreed
Form, with an executed counterpart of the Instructions to Trust 530 Trustee
appended thereto as Appendix A.
   
“Searches” shall mean searches (customary in form and scope in connection with
new money loans secured by personal property located in California) performed by
a third-party vendor for
(i) tax and judgment liens against the Owner Trustee or the Owner Participant,
and
(ii) UCC financing statements naming the Owner Trustee or the Owner Participant
as debtor.

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    5



--------------------------------------------------------------------------------



“Specified Claims” shall mean Claims by any Person arising by, through or under
any act or omission of Owner Participant or any of its Affiliates that are
Claims based in whole or in part on indebtedness of the Owner Participant or
CEMC V or any of their respective Affiliates (excluding the Lease Transaction
Documents) (whether secured or unsecured and recourse or non-recourse),
remarketing rights, residual sharing arrangements or guarantees, options,
servicing or administration rights, management contracts or other right or
entitlement similar to the foregoing.
“Subject Property” shall have the meaning given such term in clause (i) of
Recital A.
“Taxes” shall mean any and all taxes, fees, levies, duties, tariffs, imposts,
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority including, without limitation: taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges.
“Termination and Release” shall mean the Termination and Release (Participation
Agreement and Trust Agreement) dated the Option Closing Date between Owner
Participant and Owner Trustee, substantially in the Agreed Form.


“Transaction” shall mean the transactions described in the Transfer Documents.
“Transfer Documents” shall mean this Agreement and the Option Closing Documents.
“Trust 530 Trustee” shall mean First American Title Insurance Company, as
trustee of its Trust No. 530.


“Undivided Interest FMV” shall have the meaning specified in clause (i) of
Recital D.


“USBNA” shall have the meaning set forth in Section 7.15(a).
Article 2 PURCHASE AND SALE


Section 2.1. Purchase and Sale.


The purchase and sale of the Option Properties shall be consummated on the
Option Closing Date as required by the Lease Transaction Documents (taking into
account this Agreement).


Section 2.2. Payment of Option Purchase Price.


Payment of the Option Purchase Price shall be made by PNM to Owner Trustee in
immediately available funds, no later than noon, San Francisco time on the
Option Closing Date, by wire transfer to the bank account specified in the Joint
Written Instructions (the “Designated Account”).



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    6



--------------------------------------------------------------------------------



Section 2.3. Option Transactions; Instructions to Owner Trustee.
(a) This Agreement memorializes the binding agreement of PNM, on the one hand,
and Owner Participant and the Owner Trustee, on the other hand with respect to
the FMSV of the Option Property to be paid by the Lessee on the Option Closing
Date in connection with consummating the Lessee’s irrevocable exercise of the
Purchase Option contemplated by Section 13(b) of the Facility Lease and, in
accordance with the requirements of Section 13(a) of the Facility Lease, the
Lessee and the Owner Participant have agreed that the FMSV of the Undivided
Interest and the Real Property Interest are the Undivided Interest FMV and the
Real Property Interest FMV, respectively.
(b) PNM, Owner Participant and the Owner Trustee acknowledge and agree that the
Option Date Equity Portion of Basic Rent otherwise payable under the Facility
Lease on the Option Closing Date has not been included in the Option Purchase
Price, and such Option Date Equity Portion of Basic Rent will be due and payable
on the Option Closing Date in accordance with the Lease Transaction Documents in
addition to the Option Purchase Price, all of the foregoing being payable in
immediately available funds on the Option Closing Date.
(c) PNM represents and warrants to Owner Participant that the obligations of PNM
detailed in this Section 2.3 have become effective for all purposes of the
Transaction Documents without need for confirmation or further action of any
sort by PNM’s Board of Directors.
(d) The Owner Participant hereby authorizes, directs and instructs the Owner
Trustee to execute and deliver this Agreement and the other Transfer Documents,
and to take any and all actions as may be necessary or appropriate to give
effect to the terms of this Agreement and the other Transfer Documents.
Section 2.4. PNM Confirmation.
PNM confirms and agrees that it will remain responsible for:
(i) all Supplemental Rent (taking into account Section 7.1(a)) in accordance
with the provisions of the Lease Transaction Documents; and
(ii) all Taxes imposed upon or arising from the Transfer to PNM of the Undivided
Interest and the Real Property Interest as required by the Lease Transaction
Documents.
Section 2.5. Notice of Option Exercise.
Notwithstanding the execution and delivery of this Agreement, the Notice of
Option Exercise shall remain irrevocable in accordance with its terms and the
Facility Lease, and the failure of PNM to obtain any required consent or
approval shall not relieve PNM of its obligation to purchase the Option Property
on the Option Closing Date; provided, that, in accordance with Section 13(a) of
the Facility Lease, PNM’s irrevocable Notice of Option Exercise shall not be
binding on the Owner Trustee (or Owner Participant) if:
(i) an Event of Default shall have occurred under the Facility Lease and be
continuing or an Event of Loss or a Deemed Event of Loss shall have occurred
under the Facility Lease; and
(ii) the Owner Trustee (at the express direction of Owner Participant) shall
have given timely written notice (a “Notice of Rejection”) as required by the
Facility Lease and Applicable Law of

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    7



--------------------------------------------------------------------------------



the events and circumstances on the basis of which the Owner Trustee has become
entitled to not Transfer the Undivided Interest and the Real Property Interest
to PNM in accordance with the Notice of Option Exercise.



ARTICLE 3 OPTION CLOSING; CONDITIONS TO OPTION CLOSING


Section 3.1. Option Closing.


(a) The Option Closing shall be effective when:


(i) the Owner Trustee has received (A) the Option Date Equity Portion of Basic
Rent and (B) the Option Purchase Price, each in accordance with the Joint
Written Instructions;


(ii) the Outstanding Notes shall have been paid in full; and


(iii) the Purchase Documents shall have been executed and delivered by the
parties thereto.


(b) The Closing shall take place via an electronic closing in which each party
will execute and deliver to the other party via facsimile or electronic mail
delivery separate counterparts of each document that such party is required to
execute and deliver at Closing pursuant to the terms of this Agreement (each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument), or at such other place, time, date and in such
other manner as shall be agreed between Owner Participant and PNM. Original
signature pages shall be delivered following the Closing by reputable overnight
courier to Timothy M. Toy, 88 East Main Street, Suite 341, Mendham, New Jersey
07945.


Section 3.2. Conditions Precedent to the Obligations of PNM.


The obligations of PNM to consummate the Option Transaction contemplated hereby
are subject to the fulfillment (or waiver by PNM) on or prior to the Option
Closing Date of each of the following conditions precedent:


(a) NRC Notice.


The NRC Notice shall have been given.


(b) Truth of Representations.


The representations and warranties made by Owner Participant and Owner Trustee
in the Option Closing Documents shall be true and correct in all material
respects on and as of the Option Closing Date.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    8



--------------------------------------------------------------------------------



(c) Performance of Covenants.


Owner Participant and Owner Trustee shall have performed and complied in all
material respects with all agreements and obligations required by the Option
Closing Documents to be performed or complied with by Owner Trustee and/or Owner
Participant prior to or at the Option Closing.




(d) No Default.


No Indenture Default relating to the Owner Trustee shall have occurred and be
continuing, other than an Indenture Default attributable to a Default or an
Event of Default.


(e) No Event of Loss or Deemed Loss Event.


An Event of Loss or a Deemed Loss Event shall not have been declared.


(f) Items to be Delivered by Owner Participant.


Owner Participant shall have delivered (or caused to be delivered) to PNM:


(i) Opinions.


(A) An opinion, dated the Option Closing Date, of counsel to the Owner
Participant, substantially in the Agreed Form.


(B) An opinion, dated the Option Closing date, of USBNA’s counsel, substantially
in the Agreed Form.


(ii) Certificates.


(A) A certificate, dated the Option Closing Date, signed by the duly authorized
manager of each partner in the Owner Participant substantially in the Agreed
Form, certifying to:


(1) the organizational documents and authorizing actions of Owner Participant,
the partners therein and such manager(s);


(2) Searches and lender releases; and


(3) the authorization of the representatives of such manager(s) executing the
Option Closing Documents and their authentic signatures.


(B) An officer's certificate of such manager(s), dated the Option Closing Date,
certifying as to the fulfillment of the conditions specified in Sections 3.2(b),
(c) and (d) substantially in the Agreed Form.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    9



--------------------------------------------------------------------------------



(C) A secretary's or assistant secretary's certificate, dated the Option Closing
Date, signed by a duly authorized officer of USBNA substantially in the Agreed
Form, certifying to the authorization of the representatives of USBNA executing
the Transfer Documents and their authentic signatures.


(iii) Good Standing.


(A) A certificate of the appropriate governmental authority of the State of
California dated a recent date, certifying as to the good standing of each
partner in Owner Participant; and


(B) a Statement of Partnership Authority on Form GP-1.


(iv) Option Closing Documents.


Executed copies of each of the Option Closing Documents to which Owner Trustee
and/or Owner Participant are party.


(v) Joint Written Instructions.


An executed copy of the Joint Written Instructions.


(vi) Additional Material.


Such other customary evidence as PNM shall have reasonably requested not later
than Monday, December 15, 2015 that the transfer of the Option Interests are
free and clear of Owner Participant’s Liens, Owner Trustee’s Liens and Specified
Claims (provided that such date shall be Thursday, January 4, 2016 with respect
to requests for other evidence that arise from matters shown in the Searches
where the Searches were not provided to PNM not later than December 23, 2015).


Section 3.3 Conditions Precedent to the Obligations of Owner Trustee.


The obligations of Owner Trustee to consummate the Option Transaction are
subject to the fulfillment (or waiver by Owner Participant) on or prior to the
Option Closing Date of each of the following conditions precedent:


(a) Approvals.


The NRC Notice shall have been given and copies thereof and the FEC Order shall
have been provided to the Owner Participant and the Owner Trustee. The FERC
Order shall remain in full force and effect.


(b) Truth of Representations.


The representations and warranties made by PNM in the Option Closing Documents
shall be true and correct in all material respects on and as of the Option
Closing Date.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    10



--------------------------------------------------------------------------------



(c) Performance of Covenants.


PNM shall have performed and complied in all material respects with all
agreements and obligations required by the Option Closing Documents to be
performed or complied with by PNM prior to or at the Option Closing.






(d) Filings and Recordations.


Owner Trustee and PNM shall have made arrangements to amend or terminate the UCC
financing statements and real property recordings filed in connection with the
Transaction to the extent necessary or appropriate to reflect the transactions
contemplated in the Option Closing Documents.


(e) No Default; No Event of Loss or Deemed Loss Event.


No Default or Event of Default shall have occurred and be continuing. An Event
of Loss or a Deemed Loss Event shall not have been declared.


(f) Items to be Delivered by PNM.


PNM shall have delivered to Owner Trustee and Owner Participant:


(i) Opinions.


(A) An opinion dated the Option Closing Date, of PNM's in-house counsel,
substantially in the Agreed Form.


(B) An opinion of Law Offices of Timothy M. Toy, special counsel to PNM,
substantially in the Agreed Form.


(ii) Officer’s Certificates.


(A) A secretary's or assistant secretary's certificate, dated the Option Closing
Date, signed by a duly authorized officer of PNM substantially in the Agreed
Form, certifying to:


(x) PNM’s organizational documents; and


(y) the authorization of the representatives of PNM executing the Option Closing
Documents and their authentic signatures.


(B) An officer's certificate of PNM, dated the Option Closing Date, certifying
as to the fulfillment of the conditions specified in Sections 3.3(a), (b), (c),
(d) and (e) substantially in the Agreed Form.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    11



--------------------------------------------------------------------------------



(iii) Good Standing. A certificate of the appropriate Governmental Authority of
the State of New Mexico, dated a recent date, certifying as to the good standing
of PNM.


(iv) Option Purchase Price and Option Date Equity Portion of Basic Rent. The
Option Purchase Price and the Option Date Equity Portion of Basic Rent shall
have been received in the Designated Accounts.


(v) PNM Transfer Documents. Executed copies of each of the PNM Transfer
Documents.


(g) Rescission.


If a Notice of Rejection shall have been given, it shall have been rescinded on
or prior to the Option Closing Date.


(h) Outstanding Notes.


The registered holder of the Outstanding Notes, PVNGS Capital Trust, shall have
caused the Outstanding Notes to be surrendered at the Indenture Trustee’s Office
in connection with the making of the final payment thereon on January 15, 2016.


ARTICLE 4 REPRESENTATIONS AND WARRANTIES


Section 4.1. Representations and Warranties of Owner Participant.


Owner Participant represents and warrants to the other parties hereto as of the
date hereof that:


(a) Due Organization.


Owner Participant is an entity duly organized, validly existing and in good
standing under the laws of the State of California, and has the power and
authority to own, operate and lease its properties and assets and to carry on
its business as it is currently conducted, and to perform its respective
obligations under the Transfer Documents to which it is, or is to become, a
party.


(b) Authority Relative to the Option Closing Documents.


The execution, delivery and performance by Owner Participant of its obligations
pursuant to the Option Closing Documents to which it is, or is to become, a
party have been duly authorized by all necessary action on the part of Owner
Participant and each such Option Closing Document has been, or on the Option
Closing Date will be, duly executed and delivered by Owner Participant and, on
the Option Closing Date, will (assuming due authorization, execution and
delivery by the other parties hereto and thereto) constitute the legal, valid
and binding obligation of Owner Participant and Owner Trustee, as the case may
be, enforceable against Owner Trustee and/or Owner Participant, as the case may
be, in accordance with its

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    12



--------------------------------------------------------------------------------



terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and (ii) general principles of equity.


(c) No Violation of Law, etc.


The execution, delivery and performance by Owner Participant of its obligations
pursuant to the Transfer Documents to which it is, or will become, a party will
not require any authorization or approval by, filing with, or notice to, any
Governmental Authority, the absence of which would prohibit or materially
interfere with the transactions contemplated in the Transfer Documents (except
no representation or warranty is made as to any authorization, approval, notice
or filing to which Owner Participant may be subject as a result of the nature,
condition or use of Unit 2 or any Common Facilities, the License or to which
Lessee is subject as a public utility whether in its capacity as lessee of the
Undivided Interest, a beneficial owner of a trust estate that includes the
Undivided Interest or otherwise). The execution, delivery and performance by
Owner Participant of its obligations pursuant to the Transfer Documents to which
it is, or is to become, a party will not (i) violate or conflict with any
Applicable Law, or (ii) violate, conflict with or constitute a default or result
in a loss of rights under any provision of the organizational documents of Owner
Participant or of any agreement or instrument to which Owner Participant is a
party or by which it or its properties are bound, including, without limitation,
any Transaction Document, if such violation, conflict, default or loss of rights
would prohibit or materially interfere with the transactions contemplated in the
Transfer Documents (except no representation or warranty is made as to (x) any
Applicable Law to which Owner Participant may be subject as a result of the
nature, condition or use of Unit 2 or any Common Facilities, the License or to
which Lessee is subject as a public utility whether in its capacity as lessee of
the Undivided Interest, a beneficial owner of a trust estate that includes the
Undivided Interest or otherwise, (y) the Securities Act, the Securities Exchange
Act or the Trust Indenture Act) or (z) as to the application to the transactions
contemplated hereby of the HSR Act, or compliance therewith..


(d) Litigation.


There is no litigation or proceeding pending or, to the knowledge of Owner
Participant, threatened against Owner Participant or Owner Trustee which, if
adversely determined, would prohibit or materially interfere with the
consummation by Owner Trustee of the transactions contemplated in the Transfer
Documents.


(e) Brokers.


No person or entity acting on behalf of Owner Participant or Owner Trustee is or
will be entitled to any brokerage fee, commission, finder’s fee or financial
advisory fee from PNM or any of its Affiliates in connection with the
transactions contemplated in the Transfer Documents.


(f) Options Interests.


    

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    13



--------------------------------------------------------------------------------



The statements in Recital A of this Agreement are true and correct. On the
Closing Date, the Option Interest is being transferred to PNM free and clear of
(x) all Owner Participant Liens and (y) all Specified Claims.    


Section 4.1. Representations and Warranties of PNM.


PNM hereby represents and warrants to the other parties hereto as of the date
hereof that:


(a) Due Incorporation.


PNM is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of New Mexico and has the corporate power and
authority to own, operate and lease its properties and assets and carry on its
business as it is currently conducted and to perform its respective obligations
under the PNM Transfer Documents.


(b) Authority Relative to the PNM Transfer Documents.


Not later than the Option Closing Date, the execution, delivery and performance
by PNM of its obligations pursuant to the PNM Transfer Documents will have been
duly authorized by all necessary corporate action on the part of PNM, and each
PNM Transfer Document has been, or on the Option Closing Date will be, duly
executed and delivered by PNM and, on the Option Closing Date, will constitute
(assuming due authorization, execution and delivery by the other parties hereto
and thereto) the legal, valid and binding obligation of PNM, enforceable against
PNM in accordance with its terms, except as such enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and (ii) general principles of
equity.


(c) No Violation of Law, etc.


The execution, delivery and performance by PNM of its obligations pursuant to
the PNM Transfer Documents will not require any authorization or approval (other
than the FERC Order and the NMPSC Order) by, filing with, or notice (other than
the NRC Notice) to, any governmental authority (including, without limitation,
under the Atomic Energy Act, Federal Power Act, Nuclear Waste Act, Public
Utility Holding Company Act, or any state energy or utility law or the
regulations or orders thereunder), the absence of which would prohibit or
materially interfere with the consummation of the transactions contemplated in
the PNM Transfer Documents or can reasonably be expected to subject Owner
Trustee, Owner Participant (or any Affiliate of either) to any liability or
regulatory status or requirement. The execution, delivery and performance by PNM
of its obligations pursuant to the PNM Transfer Documents will not (i) violate
or conflict with any Applicable Law, or (ii) violate, conflict with or
constitute a default or result in a loss of rights under any provision of the
articles of incorporation, as amended, or bylaws of PNM or of any agreement or
instrument to which PNM is a party or by which it or its properties are bound,
if such violation, conflict, default or loss of rights would prohibit or
materially interfere with the consummation of the transactions contemplated in
the Option Closing Documents or can reasonably be expected to subject Owner
Participant or Owner Trustee (or any Affiliate of either) to any liability or
regulatory status or requirement.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    14



--------------------------------------------------------------------------------



(d) Litigation.


There is no litigation or proceeding pending or, to the knowledge of PNM,
threatened, against PNM, which, if adversely determined, would prohibit or
materially interfere with the consummation by PNM of the transactions
contemplated in the PNM Transfer Documents.


(e) Brokers.


No person or entity acting on behalf of PNM is or will be entitled to any
brokerage fee, commission, finder’s fee or financial advisory fee from Owner
Participant or Owner Trustee (or any Affiliate of either) in connection with the
transactions contemplated in the PNM Transfer Documents.




(f) ERISA.


PNM is not purchasing the Option Interests with the assets of an employee
benefit plan (or its related trust) as defined in 29 U.S.C. § 1002(3), or with
the assets of any plan (or related trust) as defined in Section 4975(e)(i) of
the Internal Revenue Code of 1986, as amended.


Section 4.3. Representations and Warranties of Manager.


CEMC V hereby represents and warrants to the other parties hereto as of the date
hereof that:


(a) This Agreement is being entered into on behalf of Owner Participant. CEMC V
is the manager of each of the two partners in Owner Participant, Cypress Second
PV-A LLC and Cypress Second PV-B LLC (collectively, the “Owner Participant
Partners”).


(b) CEMC V has full right, power and authority to enter into and perform this
Agreement so as to bind Owner Participant and the Owner Participant Partners
without necessity of notice to, or consent, approval or other action by, any
partner or member thereof, or any of its or their Affiliates, which shall not
have been obtained and shall remain in full force and effect.


Section 4.4. Limitation.


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY OF THE TRANSFER DOCUMENTS, THE
OPTION INTERESTS ARE BEING SOLD ON AN “AS IS, WHERE IS” BASIS AND IN “WITH ALL
FAULTS CONDITION,” AND THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
SECTION 4.1 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER GUARANTEES, REPRESENTATIONS
AND WARRANTIES, EXPRESS OR IMPLIED, OF OWNER PARTICIPANT OR THE OWNER TRUSTEE OF
ANY KIND WHATSOEVER. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN SECTION 4.1, OWNER PARTICIPANT AND THE OWNER TRUSTEE DO NOT, HAVE NOT
AND SHALL NOT BE DEEMED (BY VIRTUE OF HAVING SOLD AND ASSIGNED THE OPTION
INTERESTS TO PNM PURSUANT TO THE OPTION DOCUMENTS OR OTHERWISE) TO HAVE MADE,
NOW OR HEREAFTER, AND, SUBJECT TO SUCH EXCEPTION, EACH OF OWNER PARTICIPANT AND
THE OWNER TRUSTEE HEREBY EXPRESSLY DISCLAIMS, ANY GUARANTEE, REPRESENTATION OR
WARRANTY, IN EACH CASE WHETHER WRITTEN, ORAL, EXPRESS OR IMPLIED, AS TO

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    15



--------------------------------------------------------------------------------



(i) UNIT 2, THE COMMON FACILITIES, THE LICENSE, OR THE OPTION INTERESTS,


(ii) THE TRANSFER DOCUMENTS,


(iii) THE TRANSACTION, AND


(iv) THE SUBJECT PROPERTY, INCLUDING THE TITLE, VALUE, CONDITION, DESIGN,
OPERATION, MERCHANTABILITY, QUALITY OF MATERIAL OR WORKMANSHIP, FITNESS FOR USE
OR FOR A PARTICULAR PURPOSE, MAINTENANCE OR MARKETABILITY THEREOF, OR THE
ABSENCE OF ANY LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE,


NOR SHALL THE OWNER TRUSTEE OR OWNER PARTICIPANT BE RESPONSIBLE FOR INCIDENTAL
OR CONSEQUENTIAL DAMAGES (INCLUDING LIABILITY IN TORT, STRICT OR OTHERWISE), IT
BEING AGREED THAT ALL SUCH RISKS, AS AMONG THE OWNER TRUSTEE, OWNER PARTICIPANT
AND PNM, SHALL BE BORNE BY PNM.


ARTICLE 5 INDEMNIFICATIONS


Section 5.1. General Indemnification.


Each party (other than the Owner Trustee) shall indemnify and hold harmless the
other parties from any liability, loss, Claim, cause of action, proceeding, cost
or expense, including reasonable attorneys’ fees and expenses, which result from


(i) the incorrectness of any representation or breach of any warranty of the
Indemnifying Party contained in any Transfer Document; or


(ii) the breach by the Indemnifying Party of any of its covenants or agreements
contained in any Transfer Document.


Section 5.2. Notice and Defense of Claims.
A party seeking indemnification pursuant to Section 5.1 above (an “Indemnified
Party”) shall give prompt written notice (a “Claim Notice”) to the party from
whom such indemnification is sought (the “Indemnifying Party”) of the assertion
of any Claim, or the commencement of any action, suit or proceeding, in respect
of which indemnity may be sought hereunder and will give the Indemnifying Party
such information with respect thereto as the Indemnifying Party may reasonably
request, but no failure to give such notice shall relieve the Indemnifying Party
of any liability hereunder (except to the extent the Indemnifying Party has
suffered actual prejudice thereby). If the Indemnified Party defends any such
action, suit or proceeding involving a third party, the Indemnifying Party shall
have the right (but not the duty) to participate in the defense thereof, and to
employ counsel, at its own expense, separate from counsel employed by the
Indemnified Party in any such action. The Indemnifying Party shall be liable for
the reasonable fees and expenses of one firm of attorneys, together with
appropriate local counsel, employed by the Indemnified Party. Whether or not the
Indemnified Party chooses to defend or prosecute any claim involving a third
party, all the parties hereto shall cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, and attend

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    16



--------------------------------------------------------------------------------



such conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith. The Indemnifying Party shall not
be liable under Section 5.1 for any settlement effected without its consent,
which shall not be unreasonably withheld or delayed, of any claim, litigation or
proceeding in respect of which indemnity may be sought hereunder. If the
Indemnifying Party assumes the defense of a claim, no compromise or settlement
of such claims may be effected by the Indemnifying Party without the Indemnified
Party's written consent unless:


(i) there is no finding or admission of any violation of a legal requirement or
any violation of the rights of any Person; and


(ii) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party.


Section 5.3. Survival.


The representations, warranties, indemnities and covenants of the parties hereto
contained in the Transfer Documents shall survive the Option Closing.


ARTICLE 6 COVENANTS


Section 6.1. Filings.


On or promptly following the Option Closing Date, PNM:
 
(a) shall make all filings required by all Governmental Authorities, if any,
relating to the transfer of the Option Interests; and


(b) cause to be recorded or filed:


(i) such of the Purchase Documents as are customarily recorded;


(ii) termination statements with respect to Uniform Commercial Code filings; and


(iii) an updated memorandum and disclosure for each of the Indenture Trustee and
the Owner Trustee pursuant to Arizona Revised Statutes Section 33-404 (mandating
disclosure of trust beneficiaries) appropriately reflecting the effect of the
Purchase Documents (in the form customarily used and recorded with respect to
the PNM and Arizona Public Service Company PVNGS Unit 1 and Unit 2 leases),
substantially in the Agreed Forms.


Section 6.2. Payment of Option Purchase Price.


Owner Participant has advised PNM that Owner Participant has completed a loan
transaction with a lender (“Owner Participant's Loan Transaction” and "Owner
Participant's Lender") under which the obligations of Owner Participant shall be
paid in full from the remaining cash flows arising from the Transaction (taking
into account the obligations of PNM under this Agreement). Upon closing of the
Option Transaction, PNM shall pay the Option Purchase Price pursuant to joint
written instructions (the

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    17



--------------------------------------------------------------------------------



“Joint Written Instructions”) provided by Owner Participant and the Owner
Trustee, which Joint Written Instructions shall include instructions to pay to
Owner Participant’s Lender all amounts payable to Owner Participant’s Lender
under Owner Participant's Loan Transaction. The Joint Written Instructions shall
be in form and substance reasonably satisfactory to PNM, Owner Participant and
the Owner Trustee.
Section 6.3. Owner Participant’s Liens.


The Owner Participant will not create or permit to exist, and, at its own cost
and expense, will promptly take such action as may be necessary duly to
discharge, all Owner Participant's Liens.






Section 6.4. No Shop Provision.


In consideration hereof and of the time and resources that the parties have
devoted to this Agreement, and the various investigations and reviews undertaken
by the parties, between May 1, 2014 and January 15, 2016, CEMC V and its
subsidiaries, Affiliates, directors, officers, employees, representatives and
agents will not, directly or indirectly, solicit, initiate, enter into or
continue any discussions or transactions with, or encourage, or provide any
information to any person or entity with respect to any proposal pursuant to
which Owner Participant would sell the Beneficial Interest and/or any interest
in the Transaction.


ARTICLE 7 MISCELLANEOUS


Section 7.1. Fees and Expenses.


(a) Owner Participant shall be solely responsible for all fees and expenses
incurred by it in connection with the preparation, negotiation, execution and
delivery of the Letter Agreement, this Agreement and the other Option Closing
Documents, including fees and expenses of Owner Participant and its Affiliates
and their respective counsels (collectively, “Owner Participant Fees and
Expenses”). For avoidance of doubt, Owner Participant represents, warrants and
agrees, on behalf of itself and each of its Affiliates, that the Owner
Participant Fees and Expenses are not and shall not become items of Supplemental
Rent.


(b) PNM shall be solely responsible for all fees and expenses incurred by PNM
and its Affiliates in connection with the preparation, negotiation, execution
and delivery of this Agreement the other Option Closing Documents, including
fees and expenses of counsel to PNM, and, if required, any filing under the HSR
Act (including any filing, other fees and expenses related thereto).


    (c) In addition, PNM shall be solely responsible for:


(i) the fees and expenses relating to


(x) all filings, including fees and expenses relating to the recordation of
PNM’s interest in the Option Interests as advised by PNM’s counsel, and



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    18



--------------------------------------------------------------------------------



(y) any third party and governmental consents, notices or filings required in
connection with this Agreement and the Option Closing Documents; and


(ii) the fees and expenses of the Owner Trustee, Loan Participant and Indenture
Trustee (including, without limitation, their respective counsel) in connection
with this Agreement, the other Option Closing Documents and the Lease
Transaction Documents.


Section 7.2. Notices.


All notices and documents delivered hereunder and under each of the Transfer
Documents shall be in writing, and shall be forwarded by Federal Express or
other nationally recognized overnight courier, postage prepaid, or by facsimile
(provided receipt of the facsimile transmission is promptly confirmed) or
personally delivered, and addressed as follows:


If to Owner
Participant:        Cypress Equipment Management Corporation V
Bayside Plaza
188 The Embarcadero, Suite 420
San Francisco, CA 94105
Attention: President
Fax No: 415-281-3021


With a copy to:    Steven A. Cooper, Esq.
Freeland Cooper & Foreman LLP
150 Spear Street, Suite 1800
San Francisco, CA 94105
Email: cooper@freelandlaw.com
Fax No: 415-495-4332


If to the Owner:
Trustee:        U. S. Bank
Corporate Trust services
EX-MA-FED
One Federal Street, 10th Floor
Boston, Massachusetts 02110
Attention of Mr. Andrew M. Sinasky, Vice President
Email: andrew.sinasky@usbank.com
Fax: 617-603-6667


If to PNM:         Public Service Company of New Mexico
414 Silver Ave. SW
Albuquerque, NM 87102-3289
Attn: Secretary
Fax No. (505) 241-2368


With a copy to:    Charles L. Moore
Associate General Counsel
PNM Resources, Inc.
            

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    19



--------------------------------------------------------------------------------



414 Silver Ave. SW MS 0805
Albuquerque, New Mexico 87102-3289
Fax No: (505) 241-2338.
Email: Charles.Moore@pnmresources.com


Section 7.3. Entire Agreement; Amendments.


Except as otherwise specifically provided herein, the Option Closing Documents
contain the entire agreement of the parties with respect to the subject matter
hereof, and supersede all prior agreements and understandings between the
parties (including, but without limitation, the Letter Agreement), whether
written or oral. Neither this Agreement nor any other Option Closing Document
may be amended or supplemented except by written instrument signed by the
parties thereto.


Section 7.4. Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns.


Section 7.5. Governing Law.


This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to the conflict of
laws provisions thereof.


Section 7.6. Counterparts.


This Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original for all purposes, but all such
counterparts shall constitute but one and the same instrument. Delivery by a
party to this Agreement of an executed counterpart of a signature page to this
Agreement by telecopy or portable document format (“PDF”) shall be effective as
delivery by such party of a manually executed counterpart of this Agreement.


Section 7.7. Severability.


Whenever possible, each provision of the Option Closing Documents will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of any Option Closing Document is held to be prohibited by
or invalid under Applicable Law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of such Option Closing Document, and
the remainder of such provision and the remaining provisions of such Option
Closing Document shall be interpreted, to the maximum extent possible, so as to
conform to the original intent of the affected Option Closing Document and so
long as the economic or legal substance of the transactions contemplated thereby
is not affected in any manner materially adverse to any party. Upon such
determination that any provision of any Option Closing Document is prohibited by
or invalid under Applicable Law, the parties thereto shall negotiate in good
faith to modify such Option Closing Document so as to effect the original intent
of the parties as closely as possible in a mutually acceptable manner in order
that the transactions contemplated thereby are consummated as originally
contemplated to the greatest extent possible.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    20



--------------------------------------------------------------------------------



Section 7.8. Headings.


The section and article headings contained herein are for convenience only and
shall not be construed as part of this Agreement.


Section 7.9. No Third-Party Beneficiaries.


The Transfer Documents are for the sole benefit of the parties thereto and USBNA
and the specifically identified beneficiaries thereof and their permitted
successors and assigns and nothing herein, express or implied, shall give or be
construed to give to any person or entity, other than the parties to the Option
Closing Documents and such beneficiaries and such successors and assigns, any
legal or equitable rights thereunder.


Section 7.10. Further Assurances.
  
(a) Each of the parties hereto agrees that, at the other party’s reasonable
request and sole cost and expense, it shall do, execute, acknowledge and
deliver, without representation, warranty or recourse, all such further acts,
conveyances, assignments, transfers, documents and other assurances necessary,
in the reasonable opinion of the requesting party, to effectuate the purposes
and carry out the terms and intent of this Agreement and the other Option
Closing Documents.
    
(b) PNM will permit Owner Participant and its authorized officers, employees, or
representatives to have reasonable access, during PNM’s regular business hours,
upon reasonable notice, to inspect and copy any of the Lease Transaction
Documents:
 
(i) for the purpose of preparing financial statements, tax returns or similar
items;


(ii) to resolve threatened or pending litigations or proceedings; and


(iii) for the purpose of preparing for tax audits, reports to shareholders or
government agencies;


provided, however, that nothing in this Section 7.10 shall require PNM to retain
any documents longer than it would in the ordinary course of its business or to
make available any privileged documents or information.


Section 7.11. Inconsistent Terms.


In the event of any inconsistency between any term or provision of this
Agreement and any equivalent term in any other Transfer Document, the term or
provision in this Agreement shall control.


Section 7.12. Waiver.


Waiver by any party of any term, provision or condition of this Agreement shall
not be construed to be a waiver of any other term, provision or condition.
Failure or delay by any party to require performance of any provision of this
Agreement should not affect or impair such party’s right to require full
performance of such provision at any time thereafter.



Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    21



--------------------------------------------------------------------------------



Section 7.13. Status of Facility Lease and Other Lease Transaction Documents.


With respect to the period prior to the Option Closing, nothing contained in
this Agreement or any other instrument or agreement executed in connection
herewith (except as otherwise expressly provided herein) is intended to be, or
shall be interpreted or construed as, an amendment, modification or supplement
to, or in any way to supersede, limit or otherwise waive, the Facility Lease or
any other Lease Transaction Document, or shall otherwise restrict or impair any
of the rights, remedies or privileges of Owner Participant or the Owner Trustee
thereunder, it being expressly understood, acknowledged and agreed that (except
as otherwise expressly provided herein) each of the Facility Lease and each
other Transaction Document shall continue in full force and effect as though
this Agreement had not been entered into by Owner Participant, Owner Trustee and
PNM.


Section 7.14. Effective Date.


This Agreement shall be effective as of the date hereof except that, in
accordance with the Letter Agreement dated May 1, 2014 among Owner Participant,
the other owner participant identified therein, PNMR Development and Management
Corporation, the Owner Trustee and the other owner trustee identified therein
(together with the confirmation by PNM appended thereto) (the “Letter
Agreement”) the following provisions of this Agreement shall be effective on and
from May 1, 2014: Recital C, the definitions of “Option Purchase Price” and
“Option Closing Documents” and Sections 2.3, 2.5, 6.4, 7.5, 7.6 and 7.13.


Section 7.15. Concerning USBNA.


(a) U.S. Bank National Association (“USBNA”) is entering into this Agreement
solely as successor Owner Trustee under the Trust Agreement and not in its
individual capacity. Anything herein, in the other Transfer Documents or in the
Transaction Documents to the contrary notwithstanding, all and each of the
representations, warranties, undertakings and agreements herein or in any
Transfer Document made on the part of the Owner Trustee are made and intended
not as personal representations, warranties, undertakings and agreements by or
for the purpose or with the intention of binding USBNA personally but are made
and intended for the purpose of binding only the Trust Estate. Each of this
Agreement and the other Transfer Documents is or will be executed and delivered
by the Owner Trustee solely in the exercise of the powers expressly conferred
upon it as trustee under the Trust Agreement; and no personal liability or
responsibility is assumed hereunder or thereunder or shall at any time be
enforceable against USBNA or any successor in trust or the Owner Participant on
account of any representation, warranty, undertaking or agreement hereunder or
under any Leases Transaction Document or any Transfer Document of the Owner
Trustee, either expressed or implied, all such personal liability, if any, being
expressly waived by PNM and Owner Participant, except that PNM or Owner
Participant, or any Person claiming by, through or under each of them, making
claim hereunder or under any other Option Transfer Document or any Lease
Transaction Document, may look to the Trust Estate for satisfaction of the same
and the Owner Trustee or its successor in trust, as applicable, shall be
personally liable for its own gross negligence or willful misconduct. If a
further successor owner trustee is appointed in accordance with the terms of the
Trust Agreement, such successor owner trustee shall, without any further act,
succeed to all the rights, duties, immunities and obligations of the Owner
Trustee hereunder and the predecessor owner trustee shall be released from all
further duties and obligations hereunder.


    

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    22



--------------------------------------------------------------------------------



(b) USBNA will not create or permit to exist, and will, at its own cost and
expense, promptly take such action as may be necessary duly to discharge, all
Owner Trustee's Liens.


Section 7.16. No Inference, Etc.


Each of the Undivided Interest FMV and the Real Property FMV has been agreed by
the parties with each party utilizing certain assumptions and projections (which
assumptions and projections may or may not be assumptions and projections used
in common with the other party) concerning the FMSV of the Undivided Interest
and the FMSV of the Real Property Interest upon expiration of the Basic Lease
Term. The parties intend that such assumptions and projections shall not be used
for any purpose (including, but without limitation, establishing a FMSV for the
Undivided Interest or the Real Property Interest or a FMSV of any property or
service, or supporting or rebutting any calculation, determination or position
concerning any FMSV, at any time, whether for purposes of option exercise,
exercise of remedies, post-lease term operation and support or any other matter
or circumstance) other than the specific purpose for which provision is made by
this Agreement.


[Signature Pages Follow]

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    23



--------------------------------------------------------------------------------



Signature Page(s) for Sale Agreement 113 (PVNGS Unit 2) dated as of November 20,
2015
    
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first above written.




 
OWNER PARTICIPANT 113:


CYPRESS SECOND PV PARTNERSHIP


By: Cypress Second PV-A LLC, a partner


By: Cypress Equipment Management
      Corporation V, its manager


By: /s/ Peter E. Metzner_____
Name: Peter E. Metzner
Title: President


By: Cypress Second PV-B LLC, a partner


By: Cypress Equipment Management
      Corporation V, its manager


By: /s/ Peter E. Metzner_____
Name: Peter E. Metzner
Title: President









CEMC V:
CYPRESS EQUIPMENT MANAGEMENT CORPORATION V


By: /s/ Peter E. Metzner_____
Name: Peter E. Metzner
Title: President

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    24



--------------------------------------------------------------------------------





Signature Page(s) for Sale Agreement 113 (PVNGS Unit 2) dated as of November 20,
2015


PNM:

PUBLIC SERVICE COMPANY OF NEW MEXICO


By:/s/ Elisabeth Eden    
Name: Elisabeth Eden
Title: Vice President & Treasurer

Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    25



--------------------------------------------------------------------------------





Signature Page(s) for Sale Agreement 113 (PVNGS Unit 2) dated as of November 20,
2015
THE OWNER TRUSTEE:
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Owner Trustee under the Trust Agreement with Cypress Second PV Partnership,


By: /s/ Andrew Sinasky__________
Name: Andrew M. Sinasky
Title: Vice President


        





Sale Agreement 113 (PVNGS Unit 2) with Cypress Second PV Partnership    26

